       Case 4:18-cv-07229-YGR Document 174 Filed 03/22/21 Page 1 of 2



 1    EDWARD G. POPLAWSKI (SBN 113590)                  RYAN R. SMITH (SBN 229323)
      epoplawski@wsgr.com                               rsmith@wsgr.com
 2    OLIVIA M. KIM (SBN 228382)                        CHRISTOPHER D. MAYS (SBN 266510)
      okim@wsgr.com                                     cmays@wsgr.com
 3
      TALIN GORDNIA (SBN 274213)                        WILSON SONSINI GOODRICH &
 4    tgordnia@wsgr.com                                 ROSATI
      STEPHANIE CHENG (SBN 319856)                      Professional Corporation
 5    stephanie.cheng@wsgr.com                          650 Page Mill Road
      WILSON SONSINI GOODRICH &                         Palo Alto, CA 94304-1050
 6    ROSATI                                            Telephone: (650) 493-9300
      Professional Corporation                          Facsimile: (650) 493-6811
 7
      633 West Fifth Street, Suite 1550
 8    Los Angeles, CA 90071
      Telephone: (323) 210-2900
 9    Facsimile: (866) 974-7329
10    Attorneys for Defendant
11    QUALYS INC.

12                           IN THE UNITED STATES DISTRICT COURT

13                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                        OAKLAND DIVISION
15
     FINJAN LLC                                   )   CASE NO.: 4:18-cv-07229-YGR (TSH)
16
                                                  )
17                   Plaintiff,                   )   QUALYS INC.’S RESPONSE TO FINJAN
                                                  )   LLC’S LETTER BRIEF REQUESTING
18            v.                                  )   PRE-FILING CONFERENCE FOR
                                                  )   PROPOSED MOTION FOR SUMMARY
19   QUALYS INC.,                                 )   JUDGMENT
                                                  )
20
                     Defendant.                   )   Hon. Yvonne Gonzalez Rogers
21                                                )
                                                  )   Date: March 26, 2021
22                                                )   Time: 2:00 PM
                                                  )   Location: Zoom Teleconference1
23

24

25

26

27

28
        1
            Per the Court’s Notice regarding Civil Law and Motion Calendars and its Order at D.I. 48.
     CASE NO. 4:18-cv-07229-YGR                                     QUALYS’S RESPONSE TO FINJAN’S LETTER
                                                                     REQUESTING A PRE-FILING CONFERENCE
       Case 4:18-cv-07229-YGR Document 174 Filed 03/22/21 Page 2 of 2



 1   Dear Judge Gonzalez Rogers:

 2            Finjan’s request to file a motion for summary judgment regarding the prior art status for
     the listed four references in Finjan’s letter2 should be denied as there are genuine issues of material
 3
     fact to be resolved.
 4
              With respect to the first three references – DSAVT, Mounji, and Thomson – Finjan
 5   acknowledges that Qualys’s librarian expert, Dr. Sylvia Hall-Ellis, is an experienced librarian who
     timely rendered an opinion that the references were publicly accessible as of the applicable dates.
 6   Such expert testimony creates a genuine issue of material fact as to the public accessibility of these
     references. If anything, Finjan appears to take issue with Dr. Hall-Ellis’s methodology for
 7
     rendering her opinion. Although Qualys believes her methodology to be sound, Finjan’s request
 8   to file a motion for summary judgment on the issue should be denied as its arguments are more
     appropriate for a Daubert motion.
 9
              With respect to the SurfinGate Fax, Qualys does not contend that it is a printed publication
10   for prior art purposes. Rather, Qualys contends that the SurfinGate Fax is one (of many) pieces of
11   evidence showing an on-sale bar as to three asserted patents. Other evidence includes a
     contemporaneously filed third-party patent referencing the product, deposition testimony, and
12   other Finjan documents. Finjan has not sought leave to file summary judgment that the SurfinGate
     product is not prior art. As such, Finjan’s proposed motion does resolve any actual defense at issue
13   in this case and should be denied.
14

15                                                    Respectfully submitted,

16                                                    WILSON SONSINI GOODRICH & ROSATI

17     Dated: March 22, 2021                    By:   /s/ Ryan Smith
                                                      Ryan Smith
18

19                                                    Counsel for
                                                      QUALYS INC.
20

21

22

23

24

25

26
        2
27         The four invalidity references are as follows: (1) “DSAVT,” a user manual titled Dr.
     Solomon’s Anti-Virus Toolkit for Windows and DOS; (2) “Mounji,” a published technical report;
28   (3) “Thomson,” a published research paper; and (4) “SurfinGate Fax,” a fax that describes Finjan
     technology.
     CASE NO. 4:18-cv-07229-YGR                        1               QUALYS’S RESPONSE TO FINJAN’S LETTER
                                                                        REQUESTING A PRE-FILING CONFERENCE
